                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LIL’ MAN IN THE BOAT, INC.,                      Case No. 17-cv-00904-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                   v.                                        LEAVE TO FILE A SECOND
                                   9
                                                                                             AMENDED COMPLAINT
                                  10        CITY AND COUNTY OF SAN
                                            FRANCISCO, et al.,                               Re: ECF Nos. 79, 80, 81
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff Lil’ Man in the Boat, Inc.’s motion for leave to file a second

                                  14   amended complaint. ECF No. 79. Defendants City and County of San Francisco, San Francisco

                                  15   Port Commission, Elaine Forbes, Peter Dailey, Jeff Bauer, and Joe Monroe oppose the motion.

                                  16   ECF No. 80. The Court will deny the motion.

                                  17   I.       BACKGROUND

                                  18            Lil’ Man operates a charter vessel out of South Beach Harbor. ECF No. 33 ¶ 1. South

                                  19   Beach Harbor is a “full service marina” on the San Francisco Bay, operated by the San Francisco

                                  20   Port Commission. ECF No. 54 at 2. The harbor has two “guest docks” relevant to this litigation,

                                  21   known as the North Dock and the South Dock. Id.

                                  22            In 2016, harbormaster Joe Monroe and his staff asked commercial vessels using South

                                  23   Beach Harbor to sign a new landing agreement. Id. Lil’ Man refused to sign the agreement. ECF

                                  24   No. 50-2 at 5-6. In February 2017, Lil’ Man brought this suit as a putative class action, asserting

                                  25   four claims under 42 U.S.C. § 1983: violation of the Tonnage Clause of the United States

                                  26   Constitution; violation of the First Amendment right to petition; violation of the Commerce

                                  27   Clause; and violation of the Rivers and Harbors Act. ECF No. 1. Lil’ Man also asserted claims

                                  28   under the Bane Act, which the Court dismissed on Defendants’ motion. ECF No. 29.
                                   1          Lil’ Man amended its complaint in August 2017. ECF No. 33. On September 6, 2017, the

                                   2   parties appeared for a case management conference, and the Court issued a scheduling order

                                   3   setting September 15, 2017 as the deadline to amend the pleadings. ECF No. 37.

                                   4          On January 11, 2018, the parties filed a stipulated request to allow Lil’ Man to file a

                                   5   second amended complaint. ECF No. 38. The Court denied the request the following day because

                                   6   the parties provided no explanation of good cause for the failure to comply with the deadline to

                                   7   amend the pleadings set forth in the scheduling order. ECF No. 29.

                                   8          Thereafter, Defendants moved for judgment on the pleadings as to the First Amendment

                                   9   claim and the claims for violation of California Business and Professions Code § 23300. ECF No.

                                  10   40. The Court granted that motion in September 2018. ECF No. 49. In October 2018, Lil’ Man

                                  11   moved for class certification on its remaining claims. ECF No. 50. The Court denied the motion

                                  12   for lack of numerosity. ECF No. 66.
Northern District of California
 United States District Court




                                  13          In January 2019, the Court held a further case management conference and set March 15,

                                  14   2019 as the deadline to file a motion to amend the pleadings. ECF No. 71. On the day of the

                                  15   deadline, Lil’ Man moved to file a second amended complaint. ECF No. 79. Defendants oppose

                                  16   the motion. ECF No. 80.

                                  17   II.    LEGAL STANDARD

                                  18          Under Federal Rule of Civil Procedure 15(a)(2), a “court should freely give leave [to

                                  19   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Court considers five factors in

                                  20   deciding a motion for leave to amend: bad faith, undue delay, prejudice to the opposing party,

                                  21   futility of amendment, and whether the plaintiff has previously amended its complaint. In re W.

                                  22   States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013). The rule is “to

                                  23   be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

                                  24   (9th Cir. 2003) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.

                                  25   2001)). Generally, a court should determine whether to grant leave indulging “all inferences in

                                  26   favor of granting the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999).

                                  27   “Courts may decline to grant leave to amend only if there is strong evidence of ‘undue delay, bad

                                  28   faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
                                                                                         2
                                   1   amendments previously allowed, undue prejudice to the opposing party . . . or futility of

                                   2   amendment, etc.’” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1117 (9th

                                   3   Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                   4           Requests to modify a scheduling order made after the Court has set a deadline for

                                   5   amending the pleadings are governed by Federal Rule of Civil Procedure 16. Coleman v. Quaker

                                   6   Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). Rule 16 requires “good cause” and the consent of

                                   7   the Court to amend a scheduling order. Fed. R. Civ. P. 16(b)(4). This good cause standard

                                   8   “primarily considers the diligence of the party seeking the amendment.” Johnson v. Mammoth

                                   9   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The pretrial schedule may be modified ‘if it

                                  10   cannot reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic v. S.

                                  11   Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F.2d at 609).

                                  12   III.    DISCUSSION
Northern District of California
 United States District Court




                                  13           Lil’ Man seeks leave to file a second amended complaint “to add a claim for retaliation

                                  14   [under 42 U.S.C. § 1983] arising from facts that arose after the litigation was filed, and after

                                  15   Plaintiff was last permitted leave to amend its complaint.” ECF No. 79 at 2. Specifically, Lil’

                                  16   Man alleges that Defendants shut down, then tore down, the North Dock in retaliation for Lil’

                                  17   Man’s filing of this lawsuit. ECF No. 79-3 ¶¶ 75-89. The closure of the North Dock allegedly

                                  18   occurred on April 24, 2017; “[t]he North Dock was removed by Defendants entirely in 2018.” Id.

                                  19   ¶ 83.

                                  20           As an initial matter, the Court notes that the motion is controlled by Rule 16 of the Federal

                                  21   Rules of Civil Procedure, and not Rule 15 as Lil’ Man’s motion suggests. The Court previously

                                  22   set September 15, 2017 as the deadline to amend the pleadings, ECF No. 37, and the present

                                  23   motion was filed a year-and-a-half after that date. Thus, Lil’ Man must demonstrate good cause

                                  24   before the Court will allow amendment. Fed. R. Civ. P. 16(b)(4). Lil’ Man argues that it

                                  25   understood the Court’s January 2019 order to have “implicitly modified the prior case

                                  26   management order” which set September 15, 2017 as the deadline to amend the pleadings. ECF

                                  27   No. 81 at 3. The Court did not intend to, and did not, modify its prior case management order. It

                                  28   merely set a deadline for the filing of Plaintiff’s motion. In fact, the Court reminded Plaintiff of
                                                                                         3
                                   1   the need to show good cause at the January 30, 2019 case management conference. Moreover, in

                                   2   January 2018, the Court denied a stipulated request to allow Lil’ Man to file a second amended

                                   3   complaint due to the parties’ failure to make the good cause showing required by Rule 16. ECF

                                   4   No. 39. The inference Lil’ Man draws from the setting of a motion deadline is not reasonable.

                                   5          Lil’ Man next attempts to demonstrate diligence and good cause by separating its

                                   6   allegation that Defendants shut down the North Dock from its allegation that they closed the North

                                   7   Dock, and focusing the Court on the latter event. Because the argument was made for the first

                                   8   time on reply, the Court need not consider it. Ass’n of Irritated Residents v. C & R Vanderham

                                   9   Dairy, 435 F. Supp. 2d 1078, 1089 (E.D. Cal. 2006) (“The Court does not consider new facts or

                                  10   argument made for the first time in a reply brief.”).

                                  11          The argument also fails, however, considered on the merits. Plaintiff’s proposed amended

                                  12   complaint makes clear that the City’s actions were all part of one alleged course of conduct. See,
Northern District of California
 United States District Court




                                  13   e.g., ECF No. 79-3 ¶ 82 (“Upon information and belief, in response to Plaintiff’s prosecution of

                                  14   this litigation, government officials, i.e., Defendants, took adverse retaliatory action against

                                  15   Plaintiff by shutting down, and subsequently tearing down the North Dock, thereby precluding

                                  16   Plaintiff’s access and use.”). That course of conduct began in April 2017. Waiting until March

                                  17   2019 to file a proposed amended complaint does not demonstrate diligence.

                                  18          Finally, Lil’ Man asserts that its proposed amendments respond to the Court’s orders

                                  19   granting partial judgment on the pleadings, ECF No. 49, and denying Lil Man’s motion for class

                                  20   certification, ECF No. 66. ECF No. 79 at 3. These matters do not require amendment of the

                                  21   complaint.

                                  22                                              CONCLUSION

                                  23          For the foregoing reasons, Lil’ Man’s motion for leave to file a second amended complaint

                                  24   is denied.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 19, 2019
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge

                                                                                          4
